DETAILED ACTION
This action is responsive to the Applicant’s response filed 07/26/22.
As indicated in Applicant’s response, claims 1, 6, 10, 15, 19, 24, 28, 33, 35-37, 40, 42-43, 46 have been amended, and claims 3-5, 7, 12-14, 16, 21-23, 25, 30-32, 34, 38, 41, 44, 47 cancelled.  
Claims 1-2, 6, 8-11, 15, 17-20, 24, 26-29, 33, 35-37, 39-40, 42-43, 45-46, and 48 are pending in the office action.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11, 19-20, 28-29 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Adib et al, USPubN: 2017/0042432 (herein Adib - incorporating Adib2: 2017/0082741 by reference - see para 0007-0008) in view of Liu, USPubN: 2017/0172425 (herein Liu) and Perthold et al, USPubN: 2013/0106657 (herein Perthold)
As per claim 1, Adib discloses a method of wireless communication (wireless signals - para 0015), comprising: 
transmitting a first sequence (emitting ... transmitted signal ... repetitions of the transmitted signal - para 0017; para 0056) of detection signals; 
receiving a second sequence of reflection signals (number of reflections of the transmitted signal ... reflections ... being associated with the one or more objects - para 0017) reflected from a target object (object 102a, 102b - Fig. 1); 
generating a third sequence of beat signals (see Notel from below; processing the received signal ... to form one or more phase signals ... a phase signal representing a variation over time of a phase angle for the reflection of the transmitted signal - para 0017; periodic phase signal Φ1(t) ...ΦN (t) ... FFT output - para 0091-0093; Fig. 4) based on the first sequence of detection signals (see above) and the second sequence of reflection signals (see above); 
processing the plurality of second sequence of beat signals to extract one or more parameters (e.g. phase signal, frequence of each periodic motion, spectral peaks ... harmonic frequencies, fundamental frequencies for the periodic motion, regression of the phase signal, frequency components adjacent to the preliminary estimate of the fundamental frequency, filtered version of the phase, regression of the filtered version, slope of a phase angle, distinguish ... peaks from a noise floor, identifying a frequency associated with a largest peak - para 0022-0028; Fig. 2-3; para 0063-0065; Fig. 4-5; coordinates ... TOF ellipsoid for each of the paths - 0058-0059) for determining whether the plurality of reflection signals indicate human vital signs (para 0021-0022, 0036-0038, 0040, 0045, 0055-0056, 0060);
determining whether a time variation in a phase of the third sequence (extracts ... phase variation - para 0060; forming a phase signal representing a variation over time of a phase angle - para 0017; distance of the ellipsoid ... as phase variation ... derived from transmitted and reflected signals over time - para 0060; para 0079, variation in the phase signal due to breathing movement - para 0088- Fig. 2A-2B and text; phase extraction, Fig. 3 – Note1: frequency spectrals, phase variation derived over time and phase shift analytics - para 0067-0068 - in accordance to detected motion of subjects studied and regressed with FFT and periodicity/path filtration - para 0028; Fig. 3- 4 - for better breating rate and heart rate estimating - Fig. 6-7, para 0095-0104 - read on time variation of phase to be determined within a regenerated signal - or third sequence - being transformed or regressed per effect of phase shifting, frequency changes - see para 0017, 0060 - or via Φ1(t) ... ΦN (t) Fourier outputs that support analytics and characterization of a vital signs like breathing and heart rate - see para 0064-0065; Fig. 6-7) of beat signals indicates human vital signs corresponding to at least one of a breathing rate or a heart rate (see Note1; para 0015, 0057, 0060, 0079, 0090) at the target object, 
wherein determining whether the time variation in the phase (see above) of the third sequence of beat signals indicates the human vital signs comprises: 
	determining a received power (see peak power from below; identifies peaks in the frequency bands of the phase signal - para 0106; peaks present in the power spectrum - para 0108) of a frequency-domain representation (para 0056; Domain 670 - Fig. 6; peak energy value - para 0096) of each beat signal of the third sequence of beat signals (see Notel in claim 1);
determining phase data (phase signal, phase angle - para 0023, 0026) corresponding to a peak power (e.g. Energy - s(ω ), peaks A,C, B - Fig. 4; Peak detection - Fig. 6; identifies peaks in the frequency bands of the phase signal - para 0106; para 0108-0109) of each one of the frequency- domain representations (peaks - para 0023-0024, 0026-0027) of the third sequence of beat signals (see Note1);  
determining a frequency-domain representation of the phase data (e.g. Frequency domain, phase slope estimation - Fig. 6; delta frequency, phase signal determination 336, phase Φ in radius 496 - Fig. 4; para 0027, 0116); and 
determining whether a difference between values of the frequency-domain representation of the phase data (e.g. identified peak, all bins of the FFT ... adjacent to the identified peak ... filtering performed - para 0096-0097; Fig. 6; see predetermined threshold - para 0083; see para 0107-0108 ) in consecutive beat signals is greater than (peaks ... power spectrum ... in comparison to any noise present range above the expected fundamental range heart rate ... that exceed a ... SNR threshold - para 0108-0109; Φ (ω) - Fig. 8; peak value greater than ... predetermined threshold - para 0083) a threshold magnitude, and within a frequency range corresponding (para 0015, 0057, 0060, 0079, 0090; para 0064-0065; para 0124-0125) to the human vital signs; 
adjusting at least one transmission parameter (bandpass filter - para 0101; uses a filter based approach to determine estimate for the heart rate ... filtered phase signal ... phase regression ... as is done for the breathing rate - para 0126; filtering module eliminates noise, filtered FFT - para 0116-0117; performing a regression on the phase ... time-domain signal associated with the FFT output, filtered FFT ... to obtain a complex time-domain signal, Φm (t) for the filtered FFT output- para 0097-0098; para 0100-0101; removal module - para 0073; Aperiodic reflection removal, periodicity of phase signals ... time intervals ... large limb movements are excluded from vital signs analysis, subtraction techniques - para 0075-0076, para 0080-0089) based on whether the time variation in the phase of the third sequence – see Note1 -  of beat signals indicates the human vital signs (see above; para 0049-0052; step 676 - Fig. 6; step 464 - Fig. 7) at the target object; 
	A) Adib does not explicitly disclose determining time variation in a phase of the third sequence as
	adjusting at least one transmission parameter based on third sequence indicative of beat signals and human vital signs refected from the target; and transmitting an adjusted signal using the transmission parameter.
	Adib discloses use of one frequency swept over a range thereof for each repeated transmission interval ( para 0066), and based thereon, comparing fundamental frequency of a motion per a preliminary estimate with a frequency of the further periodic motions considered per a regresssion sequencing (para 0021-0023), which include repeated transmissions and reception (para 0017; repetitions of the signal ... emitted - para 0063)  of corresponding reflection patterns for a analysis stage which regressively estimates evidence of heart rate or breathing rate (Fig. 8; para 0025) from repetitive analyzing harmonics of multiple clusters of signals (re-processes the ... FFT output ... repeats until a predefined minimum signal to noise ration is reached- para 0113) to derive the best noise/signal ratio in the sense that the most desirable confidence ratio associated therewith is achievable from re-processing the reflection signals via further repeats (para 0124-0125; heart rate with the highest confidence ratio - para 0114). Therefore, iterative transmission signals per a selected frequency, and reprocessing of reflection clusters subsequent to a S/N ratio achieved from an earlier vital-signs estimate or frequency-spectral, FFT analytics to progressively estimate on presence of target vital signs is recognized
	Liu discloses transmitting antennas and receiver antennas (para 0054-0056; Fig. 2) and use of phase comparator to process reflected signal for contactless detection of heart rate and respitory rate of a subject in generating an adjustable signal as input to a generator, including varying by the reference signal generator at least one of a phase and a frequency (para 0023, 0038, 0041) in the adjustable signal on basis of transfer characteristics (phase difference) obtained from the comparator (para 0011-0019, 0062, 0069), the (phase/frequency) adjustment made to the adjustable signal having oscillation patterns indicative of heart rate and respiratory rate from reflected signals and extracted information therefrom (para 0020-0024) such as frequency analysis via FFT (para 0025) or filtered or suppressed data from the comparator output (para 0026-0028)
	Therefore, based on the impact of frequencies associated with shfit/variation analysis in view motion interval and varying patterns reflected in the received antennas per Adib repetitive approach (para 0066-0067) It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement repetition of transmission for further process of finetuning vital signals evidence and achieving best S/N confidence ratio in Adib regressive patterns filtering so that analytics on time variation in a phase of the third sequence would be carried out with repeatable process comprising adjusting at least one transmission parameter - as
per Liu adjustable signal - based on third sequence indicative of beat signals and human vital signs refected from the target; followed with transmitting an adjusted signal - as per Liu adjusting of frequency and phase - using the transmission parameter; because
	retransmitting input signal in form of an adjusted signal per a repetitive effect of phase and frequency captured as input patterns into a phase comparator or FFT analyzer as set forth above, would enable time-varying transfer characteristic and phase shifts to be re-evaluated each time in the sense that further instances of (time-varying or periodical ) phase shifts and frequency patterns responding to smallest condition approximations or movement angles of vital tissues (see Liu: para 0021) can be better isolated via a phase comparator with added possibility that perturbing noise or irrelevant path or background signals influence can also be further suppressed or filtered, thereby improving a SNR confidence metric as purported by the vital signs detection tool in Adib.
	B) Nor does Adib explicitly disclose determining difference between the frequency-domain representation of phase data as 
	determining a magnitude of a difference between values of the frequency-domain representation of phase data in consecutive beat signals is greater than a threshold (and within a frequency range of a human vital signs)
	Adib discloses use of FFT to represent frequency-domain behavior and patterns of beat signals repeatedly obtained as reflection from the repetitive transmission of detection signals toward a target (heart rate with the highest confidence ratio - para 0114), for effect of regressively derive the best S/N ratio of frequency-domain representation (re-processes the ... FFT output ... repeats until a predefined minimum signal to noise ration is reached- para 0113) in accordance with the most valid range of phase data expressed as FFT type of frequency domain representation, where a most valid range of phase data includes a criterion-based observation of adjacent peak patterns driven from the frequency-domain and phase part being represented by the Fourier Transform, the criterion in form of comparing difference value between peaks against a threshold to validate the difference between consecutive peaks of the phase behavior (peaks ... power spectrum ... in comparison to any noise present range above the expected fundamental range heart rate ... that exceed a ... SNR threshold - para 0108-0109; Φ (ω) - Fig. 8; peak value greater than ... predetermined threshold - para 0083); hence consolidating a magnitute difference of values between peak signals representation of the phase data using adjacent peak amplitude as criterion for discerning a valid range within a frequency-domain representation is recognized.
	Perthold discloses difference evaluation (Fig. 2, 5) on basis of peak values correlation (e.g. strong correlation peaks – para 0073; peak P1, P2 – Fig. 11C) which include phase difference in accordance to respective frequency-domain representations or time-to-frequency Fourier transforms (para 0074) of conssecutive signals, the peak correlation (Fig. 11D) and determined difference information therefrom to implement a reliability measure (accuracy parameter, reliability measure, correlation peak – para 0089) perceived from time domain of phase jumps, signal shift or delays and/or for consolidating an improved signal-to-noise (para 0088) quantity, where the reliability value determination is based on similarity between successive highest peaks (Fig. 5), using weighted magnitude and frequency bins associated therewith  0092-0097) to support determination of the difference (Fig.7) effected as time, phase, magnitude comparison applied to frequency-domain representations (Fig. 6; Fast Fourier transformation … bins of the frequency domain representation of the actual signal – para 0123) transformed from the actual peaks, the peak correlation enabling use of corrective adjustment (Fig. 11H) to offset a deficiency construed from phase and peak comparison (para 0135).  Hence, peak correlation in terms of identification of difference from comparing magnitude, time, phase differentials over consecutive peak values as criterion conducive to improving a SNR estimation, finetuning a reliability measure on basis of peak values analysis of a frequency domain or FFT representation of the received signals is recognized.
	Therefore, based on the use of frequency-domain or FFT representation analysis in Adib to deterimine a highest SNR among reflection signals that also fall within a threhold frequence range indicative of a vital signs, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the determination the frequency-domain analysis in Adib so that determining difference between the successive frequency-domain representation of received or reflection signals (second sequence) include determining – as in Perthold use of peak correlatoion -  a magnitude of a difference between values of the frequency-domain representation of phase data in consecutive beat signals and determining if the value of difference is greater than a threshold (as set forth in Adib) and within a frequency range of a human vital signs); because
 	identification of difference from comparing magnitude, time, phase differentials over consecutive peak values as foundation of a peak correlation analysis over the corresponding a frequency domain or FFT representation of the returned signals – i.e. second sequence reflected from a target where significant peak magnitude and phase/frequency change associated with the identified peaks -  when weighted as part of the difference calculation as set forth above would provide a solid criterion conducive to improving a SNR estimation, finetuning a reliability measure to the difference determination set forth above with the peak correlation mehanism, 	in the sense that 
	a difference measure from consecutive sampling when properly weighted can identify, among the returned peak signals, a reliable combination of best SNR with corresponding range among the frequency domain representations with which to establish presence of human vital signs, and conversely, or when
	a difference magnitude is deemed inaccurate or unreliable (as set forth in Perthold), corrective adjustment to the original signal transmission can be implemented to improve accuracy of the peak correlation result of the returned signals thereby to establish a reliable frequency range as in Adib use of frequency-domain representation to better determine presence of vitals signs at a target.
 	As per claim 2, Adib discloses method of claim 1, wherein the transmission parameter comprises at least one of a power level, a beam steering angle, a frequency (refer to rationale A in claim 1; a transmit frequency is swept over a... range - para 0066), a selected antenna (transmitting antenna - para 0062), or a communication protocol (low power wireless signal - para 0056).
As per claim 10, Adib discloses an electronic device for wireless communication, the electronic device comprising: a processor; and a transceiver communicatively coupled to the processor (Fig. 1; para 0033; claim 41, pg. 12), wherein the processor is configured to: 
 cause transmission, via the transceiver, of a first sequence (refer to claim 1 of detection signals; 
 receive, via the transceiver (refer to claim 1), a second sequence of reflection signals reflected (refer to claim 1) from a target object; 
 generate a third sequence (see Note1) of beat signals based (refer to claim 1) on the first sequence of detection signals and the second sequence of reflection signals; 
 determine whether a time variation in a phase (refer to claim 1) of the third sequence of beat signals indicates human vital signs (refer to claim 1) corresponding to at least one of a breathing rate or a heart rate at the target object, wherein to determine whether the time variation in the phase of the third sequence of beat signals indicates the human vital signs at the target object, the processor is configured to: 
determine a received power of a frequency-domain representation (refer to claim 1) of each beat signal of the third sequence of beat signals; 
determine phase data (refer to claim 1) corresponding to a peak power of each one of the frequency-domain representations of the third sequence of beat signals; 
determine a frequency-domain representation of the phase data (refer to claim 1); and 
determine whether a magnitude of a difference between values (refer to rationale B in claim 1) of the frequency-domain representation of the phase data in consecutive beat signals is greater than (refer to claim 1) a threshold magnitude, and within a frequency range corresponding to the human vital signs; 
adjust at least one transmission parameter (refer to rationale A in claim 1) based on whether the time variation in the phase of the third sequence of beat signals indicates the human vital signs at the target object; and 
cause transmission, via the transceiver (refer to rationale A in claim 1) in claim 1), of an adjusted signal, using the transmission parameter. 
As per claim 11, refer to claim 2.
As per claim 19, Adib discloses a non-transitory computer-readable medium having storing computer-executable code stored thereon that, when executed, causes an electronic device to: 
transmit a first sequence of detection signals; 
receive a second sequence of reflection signals reflected from a target object; 
generate a third sequence of beat signals based on the first sequence of detection signals and the second sequence of reflection signals; 
determine whether a time variation in a phase of the third sequence of beat signals indicates human vital signs corresponding to at least one of a breathing rate or a heart rate at the target object wherein to determine whether the time variation in the phase of the third sequence of beat signals indicates human vital signs, the computer-executable code, when executed, causes the electronic device to: 
determine a received power of a frequency-domain representation of each beat signal of the third sequence of beat signals; 
determine phase data corresponding to a peak power of each one of the frequency-domain representations of the third sequence of beat signals:
determine a frequency-domain representation of the phase data; and 
determine whether a magnitude of a difference between values of the frequency-domain representation of the phase data in consecutive beat signals is greater than a threshold magnitude, and within a frequency range corresponding to the human vital signs;
adjust at least one transmission parameter based on whether the time variation in the phase of the third sequence of beat signals indicates the human vital signs; and
transmit an adjusted signal using the transmission parameter. 
As per claim 20, refer to claim 2. 
As per claim 28, Adib discloses an electronic device for wireless communication, the electronic device comprising means for respectively:
transmitting a first sequence of detection signals;
receiving a second sequence of reflection signals reflected from a target object;
generating a third sequence of beat signals based on the first sequence of detection signals and the second sequence of reflection signals;
determining whether a time variation in a phase of the third sequence of beat signals indicates human vital signs corresponding to at least one of a breathing rate or a heart rate at the target object,
wherein the means for determining whether a time variation in a phase of the third sequence of beat signals indicates human vital signs comprises means for:
determining a received power of a frequency-domain representation of each beat signal of the third sequence of beat signals; 
determining phase data corresponding to a peak power of each one of the frequency-domain representations of the third sequence of beat signals; 
determining a frequency-domain representation of the phase data; and 
determining whether a magnitude of a difference between values of the frequency-domain representation of the phase data in consecutive beat signals is greater than a threshold magnitude, and within a frequency range corresponding to the human vital signs; 
adjusting at least one transmission parameter based on whether the time variation in the phase of the third sequence of beat signals indicates the human vital signs at the target object; and means for transmitting an adjusted signal using the transmission parameter. 
	( all of which being addressed in claim 1)
As per claim 29, refer to claim 2. 
Claims 6, 15, 24, 33 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Adib et al, USPubN: 2017/0042432 (herein Adib - incorporating Adib2: 2017/0082741 by reference - see para 0007-0008) in view of Liu, USPubN: 2017/0172425 (herein Liu) and Perthold et al, USPubN: 2013/0106657 (herein Perthold), further in view of Zhao et al, USPubN: 2017/0311901 (herein Zhao) and Chen et al, USPubN: 2019/0166030 (herein Chen)
 As per claim 6, Adib does not explicitly disclose (method of claim 1), wherein determining whether the time variation in the phase of the third sequence of beat signals indicates the human vital signs comprises:
applying, for enhancing a higher-frequency signal associated with the heart rate, a high- pass filter to the phase data to attenuate a lower-frequency signal associated with breathing.
	 Chen discloses applying a low pass filter to extract variability of breathing rate for maximizing estimates (para 0492) of the breathing so that normalization thereof is deducted of the undesirable trends over a sleep sampling epoch (low pass filter - para 0501)
	Zhao discloses extraction of physiological signals with applying of low-pass-filter to derive slow motion asssociated with breathing (para 0018) and eliminating fast frequency of heartbeat (para 0060) whereas for capturing RF reflection of heartbeat, impact from breathing as possibly mask
upon frequency domain of the heart beat (para 0023) has to be considered in that inhale-exhale of slower breathing displacement can dampen acceleration aspects of the heartbeat (para 0026). Hence, applying a high pass filter to maximize capture of higher frequencies or accelerated aspects of heartbeat is implied.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement filtering of harmonics and peak response associated with frequency domain of reflected patterns in Adib with applying of proper high or low pass filter, including applying of a high pass filter for enhancing a higher-frequency signal associated with the heart rate, the high- pass filter - as per the teaching by Zhao - applied to the phase data to attenuate a lower-frequency signal associated with breathing - as per Chen - that might dampen accelerated aspect of the heartbeat signals; because
	a combination phase data capture or reflection patterns targeted for vital signs extraction in Adib entails possible intermingling of both heartbeat and breathing, the latter being slower inhale- exhale motion which contrasts with the more accelerated motion of a heart, and applying high pass filter to the phase data in Adib can at least filter out higher frequency of the heartbeat component, preventing heartbeat capture from being dampened by low frequency component present in the complex phase data set, and vice versa, by applying a low-pass filter to the phase data set, extraction of slower motion of a lower frequency breathing component can be maximized.
As per claim 15, Adib discloses electronic device of claim 10, wherein to determine whether the time variation in the phase of the third sequence of beat signals indicates the human vital signs at the target object, the processor is further configured to: apply, for enhancing a higher-frequency signal associated with the heart rate, a high-pass filter to the phase data to attenuate a lower-frequency signal associated with breathing. 
	( all of which being addressed in claim 6)
	As per claim 24, refer to rationale in claim 6.
As per claim 33, refer to rationale in claim 6. 
Claims 8, 17, 26, 35 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Adib et al, USPubN: 2017/0042432 (herein Adib - incorporating Adib2: 2017/0082741 by reference - see para 0007-0008) in view of Liu, USPubN: 2017/0172425 (herein Liu) and Perthold et al, USPubN: 2013/0106657 (herein Perthold), further in view of Tabe, USPubN: 2013/0157729 (herein Tabe), Katz et al, USPubN: 2016/0327634 (herein Katz), Nevermann, USPubN: 2003/0064761 (herein Nevermann), and Ookawa, USPubN: 2015/0378008 (herein Ookawa).
 As per claim 8, Adib does not explicitly disclose (method of claim 1), 
(i) wherein the adjusted signal comprises a millimeter-wave signal, and 
(ii) wherein adjusting the at least one transmission parameter comprises:
configuring the adjusted signal to provide no greater than a maximum permissible exposure of the millimeter-wave signal when the time variation in the phase of the third sequence of beat signals indicates the human vital signs.
	As for (i)
	Ookawa discloses transmission radar (para 0056) of type millimeter wave radar underlying a FMCW analytic method for recognizing a target on basis of transmitted and received continuous ( frequency-modulated) mm-waves along a time axis, where reflection signals are submitted to phase shift circuit processing as part of a radar wave converter apparatus having FFT processing and filter module, peak detection and power spectrum (Fig. 1; para 0062-0064, para 0070, 0075-0078), the
latter using MUSIC azimuth estimate technique (para 0080-0081) associated with peak difference analysis.
	As for (ii),
	Katz discloses beam and RF transmission media using 5G technologies (para 0025) and observation of SAR (para 0023) with reconfiguring the RF beam with adjusted signal (Fig. 9A, 9B) to provide criteria for reflecting over human tissues (para 0052-0053) where the transmitted energy is to be no greater than a maximum permissible exposure of the RF signal to the human target object (e.g. SAR, human body when exposed - para 0002; to eliminate harm -para 0024; eliminate harm - para 0035; para 0049; para 0089; eliminate harm - para 0024); however, the RF signal or data signal media to be moderated for causing no harmful exposure to human target (para 0110) is recognized.
	Neverman further discloses necessary effect of reducing power radiated by a mobile device to prevent exposure deemed unnecessary to a user of the device or in view of user proximity thereto (para 0029) where a reflection coefficient under control of a processor should be operative from a lower threshold and regulated under a threshold max (para 0041), e.g. by manipulating the mobile antenna in relation to the proximity sensor reportting, and determination on currenlty applied range of said reflection coefficient (para 0049)
	Tabe also discloses reducing radiation exposure (para 0013), including exposure to cellular radio signals being a health issue (para 0016) for which the RF transmission has to be reduced (para 0047, 0106) due to proximity of the user to the antenna relative to which RF energy exposure is determined (para 0161) and whose electromagnetic or wave power is to be reduced (para 0174), the energy being RF waves, and millimeter waves (para 0255 )
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement Adib use of FMCW signaling means so that this transmission technique is founded on a millimeter-wave signal - as per Ookawa and Tabe - for effect of improving target granular tissue and motion analytics, wherein adjusting the at least one transmission parameter and managing power of the transmission relates to possible target like a human, the transmission including generating an adjusted signal to provide no greater than a maximum permissible exposure of the millimeter-wave signal when the time variation in the phase of the third sequence (refer to Note1) of beat signals indicates the human vital signs - as per the teaching by Katz, Neverman and Tabe; i.e. to address harmful effect of mmW on human tissue when exposure is not beyond permissible limits; because
	latest technologies in wireless communications such as mentioned in Katz or Adib’s FMCW radiation in relation to exposure to high frequencies by target of concerns considered under SAR criteria such as humans tissues such as in Adib vital signs tool, entails energy power transmission with significantly larger risk to human tissue necessarily the human is in the vicinity of the 5G energy source (as in Katz) such as beam array or power antenna array; and by investigating the measure of absorption with respect to distance between a human and the source of the mmW (millimeter wave) transmission, a risk assessment for harmful exposure can be determined, the latter conducive to finding a controlling measure that effectuates use of wave transmission in balance with a health-conscious level of absorbance at the targets under effect of the mmW beam - such as in Ookawa and Tabe - electromagnetic wave in accordance with an optimal combination of transmitted energy arrangement, effective type detection of static or moving objects while observing compliancy to SAR as set forth above, the well-balanced combination enhanced with possibility of reducing a transmission strength of the wireless device source (antenna array or beam-forming device) to a point that minimizes human exposure while achieving a desired level of distance propagation with reduced path loss.
	As per claim 17, Adib discloses (electronic device of claim 10), wherein the adjusted signal comprises a millimeter-wave signal, and wherein, to adjust the at least one transmission parameter, the processor is further configured to: configure the adjusted signal to provide no greater than a maximum permissible exposure of the millimeter-wave signal when the time variation in the phase of the third sequence of beat signals indicates the human vital signs.
	( all of which being addressed in claim 8)
	As per claim 26, refer to rationale in claim 8.
	As per claim 35, refer to claim 8.
Claims 9, 18, 27, 36 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Adib et al, USPubN: 2017/0042432 (herein Adib - incorporating Adib2: 2017/0082741 by reference - see para 0007-0008) in view of Liu, USPubN: 2017/0172425 (herein Liu) and Perthold et al, USPubN: 2013/0106657 (herein Perthold), further in view of Ookawa, USPubN: 2015/0378008 (herein Ookawa), Raskar et al, USPubN: 2014/0340569 (herein Raskar), Nakanishi et al, USPubN: 2014/0118186 (herein Nakanishi) and Roh, USPubN: 2019/0178985 (herein Roh)
 As per claim 9, Adib does not explicitly disclose (method of claim 1), wherein determining whether the time variation in the phase of the third sequence of beat signals indicates the human vital signs at the target object comprises utilizing at least one of multiple signal classification (MUSIC) or estimation of signal parameters using rotational invariance (ESPRIT) for spectral estimation.
	Ookawa discloses transmission radar (para 0056) of type millimeter wave radar underlying a FMCW analytic method for recognizing a target, where reflection signals are submitted to phase shift circuit processing as part of a radar wave converter apparatus having FFT processing and filter
module, peak detection and power spectrum (Fig. 1; para 0062-0064, para 0070, 0075-0078), the latter using MUSIC azimuth estimate technique (para 0080-0081) associated with peak difference analysis.
	Nakanishi discloses constructing frequency spectrum in mapping pair of peak frequencies to compute phase information (Figs 6-7) thereby to derive information on target, using estimation algorighm such as ESPRIT (para 0137) or MUSIC (para 0234), whereby phase differences can be used to indicate information of the angle or estimates at which the returned signals are received into a reception antenna.
	Processing of reflection data in conjunction with transmission of beam is shown in Raskar’s camera sweeping path and image capture configuration conducive to improvement to the light source in conjunction with feedback from reflection or images indicative reflectivity metrics, depth, distance and scene topology (para 0115, 0144-0145) where spectral analysis employs one or more algorithms including of multiple signal classification (MUSIC) or estimation of signal parameters using rotational invariance technique (ESPRIT) to calculate resolution estimation of the frequency components of a signal (para 0107)
	Spectral analysis established with beat-signal sampling for antenna source transmission to detect regions of interest is shown in Roh (see Abstract) via reflection (para 0003; Fig. 1, 3) and sampling which yields an angular spectrum of a data sets representing distances from a receiver of the reflected energy, where the angular spectrum can be determined via covariance and direction of arrival algorithm such as MUSIC algorithm and ESPRIT algorithm (para 0017)
	Therefore, it would have been obvious at the time the invention was made for one skill in the art implement processing of reflection information in Adib so that known algorithms like MUSIC (as
per Ookawa) or ESPRIT (as per Nakanishi, Raskar and Roh’s spectral processing) would be employed for spectral analysis and estimation; because
	algorithms particularly destined to support classification and grouping would help consolidating scale of the clutter effect by the scope of the signals to process or evaluate, and that employing techniques specialized for spectrum estimation such as MUSIC and ESPRIT wold heed advantage and efficiency provided from known algorithms and would obviate cost incurred in having to generate similar estimation algorithm from scratch.
	As per claim 18, refer to rationale of claim 9.
	As per claim 27, refer to rationale in claim 9.
As per claim 36, refer to claim 9.
Claims 37, 39-40, 42-43, 45-46, and 48 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Chen et al, USPubN: 2019/0166030 (herein Chen) in view of Pedersen et al, USPubN: 2008/0272956 (herein Pedersen) and Nakatani et al, USPN: 5,731,778 (herein Nakatani), further in view of Chen et al, USPubN: 2019/0007256 (herein Chen2) and Perthold et al, USPubN: 2013/0106657 (herein Perthold)
As per claim 37, Chen discloses a method for detecting vital signs of a target object, the method comprising:
obtaining a sequence of beat signals (signals not only reflect ... reflection path - para 0156; reflect some EM waves - para 0424; spectral analysis, peak detection, spectrum Energy, peak #1, peak#2 - Fig.4-6; CFR - para 0145) corresponding to a set of frequency- modulated continuous wave (FMCW - FMCW - para 0098, 0155; para 0228 radar-based reflection signals reflected (RF based - para 0151; reflection and scattering - para 0156; CFR - para 0145) from the target object (see Abstract; targets, object motions - para 0340-0341, 0367);
determining a distance to the target object (spatial temporal information: distance - para 0302: location, distance, speed, angle - para 0344) based on a peak power of a frequency- domain representation (energy spectrum, Pmax, Pmin - para 0402-0408; Energy spectrum 330, Peak detector 340 - Fig. 3; spectral analysis, peak detector, Fig. 4-6; F-distribution, false peak, preset threshold, local extremum, first local maximum, second local maximum, positive time offset, - para 0364-0366; para 0392; spectrum analysis- para 0418; spectral analysis, CFR, FFT - para 0145- 0146, 0394, 0398; ACF: peak amplitude - Fig. 17 and related text; para 0464-0466 and Fig. 19; Fig. 6-7; peak in its frequency range - para 0414; para 0395-0398) of the sequence of beat signals (see above);
determining phase data (frequency characteristic, a phase - para 0344; CFR, components associated with a frequency, feature comprises at least phase - para 0433; frequency domain components, each component may be ... a phase - para 0291; signal phase, frequency phase - para 0287; time-frequency phase, phase of the wireless signal - para 0288; characteristic of a motion, comprise ... a phase - para 0344) corresponding to the peak power (.g. F-distribution, false peak, local extremum, first local maximum, second local maximum, positive time offset, - para 0364-0366; see peak power from above) of the frequency-domain representation of the sequence of beat signals (see above; CFR, FFT - para 0145-0146, 0394, 0398);
determining a frequency-domain representation of the phase data; and
determining the vital signs of the target object (breathing rate of a person - para 0428; Fig. 4, Fig. 14-15, 17-19; para 0157) corresponding to at least one of a breathing rate (para 0098; Fig. 3-4, Fig. 14-15, 17-19) or a heart rate (para 0326) at the target object based on the frequency-domain representation (CFRs, spectrum, breathing rate - para 0146; frequency characteristics, breathing rate - para 0148; spectral analysis, peak detector, Fig. 4-6; F-distribution, false peak, preset threshold, local extremum, first local maximum, second local maximum, positive time offset, - para 0364- 0366; peak detector, rate estimator, frequency values, energy of the ... spectrum - para 0392-0393; spectrum analysis- para 0418) of the phase data (e.g. time domain component as phase - para 0291 - from above; signal phase, frequency phase - para 0287; time frequency phase - para 0288 - Note2: time window and temporal auto-correlation function - function may comprise ... a phase, para 0336 - as mathematical implementation combining phase data with frequency domain components - para 0291 - in conjunction with spectral analyzer - para 0388 - and peak analyzer - Fig. 19 - time lag and phase cleanness between peaks - para 0468 - to determine characteristics of a vital sign - para 0428 - or phase of a object motion - para 0344 - and identifying misalignment of phase - para 0394 - reads on frequency-domain representation, energy spectrum and peak detection thereby - see CFR phase - para 0394; Fig. 4; peak detection - Fig. 19 - indicative of phase data being derived from athematical function or transformed time components constructed and evaluated with the the spectral analysis),  
	B) Chen does not explicitly disclose phase data in association with frequency-domain representation as
	determining a frequency-domain representation of the phase data.
	Chen discloses sampling rate as a given frequency (subcarrier with frequency f - para 0455; Fig. 17) to collect sampling information or channel information (Fig .14) in terms of time-based components observable via a amplitude spectrum of a spectral analyzer (para 0388) on basis of which peak frequencies (detection 420 - Fig. 4) are identified for evaluating phase impact or misalignment of phases (para 0394), where discerning disturbances within each phase gap or time lag (Fig. 16) between the peak values (para 0336; frequency domain components - para 0291; spectral analyzer - para 0388 - peak analyzer - Fig. 19; para 0468 - to determine characteristics of a vital sign - para 0428 - or- and identifying misalignment of phase - para 0394) entails determination of phase data - see Note2 - corresponding with peak power of the frequency representation of the reflected motion (phase of a object motion - para 0344 ) vital data or beat signal (see para 0320, 0429, 0326) indicative of state of human (para 0428) 
	Thus, correlating phase data (**) that corresponds to the peak power of the frequency-domain as representation of the beat signal is recognized.
	Similar to Chen use of FFT (para 0146, 0398; Fig. 3) to reconstruct CFRs and spectral information from reflected beats, the inter-relationship between establishing a frequency-domain representation and energy peak spectrum from reflected signals is shown in Nagatami, where accordingly, Nakatani discloses determining peak power from a frequency-domain representation per effect of converting beat signals (see Abstract) to a Fourier transform and analyzing peak values of a frequency spectrum, selecting a falling or rising range of a given values pair (col. 3 li. 9-54) to determine a phase differential (Fig. 7a, 7b) that can be assigned to rising or falling of the pair (Fig. 8- 9, 12) defined within the corresponding interval of time to determine, bearing angle (col. 9 li. 58 to col 10, li. 22) distance and relative speed(Fig. 2-3) of the target (Fig 4) based on the frequency values as paired; hence determining phase data or phase differential corresponding to the peak power of the frequency-domain representation obtained from conversion of beat signals reflected into receiver of the radar wave transmission is recognized. Moreover, converting beat signals (see Abstract) to a Fourier transform and analyzing peak values of a frequency spectrum, selecting a falling or rising range of a given values pair as in Nakatani (col. 3 li. 9-54) to determine a phase differential (Fig. 7a, 7b) also teaches conversion of received reflection of beat signals using a transform technique to generate domain of frequencies whose peak values are used by a spectral analyzer and rising/falling peak detector (Fig. 8-9, 12); that is, the spectrum of values generated from determined representation of the underlying phase data information related to beat sampling on basis of a radar wave signals transmission and reflection.
	The peak analysis and derivation of phase data as in Chen to filter transient/extreme peaks, evaluate noise or misalignment between phases or gap between frequency peak power pairs (Fig. 4- 6; F-distribution, false peak, preset threshold, local extremum, first local maximum, second local maximum, positive time offset, - para 0364-0366; peak detector, rate estimator, frequency values, energy of the ... spectrum - para 0392-0393) is further disclosed with reception of reflected FM-CW radar signals in Pedersen, as Pedersen discloses spectrum (para 0107; Fig. 3a, 3b) based on applying a FM-CW transmission using antenna type of RF signalling (para 0092-0093) to produce beat signals (see Abstract), each associated with frequency values analysis in correlation to distance of the object (para 0009-0010 ) and its moving velocity (Frequencies of peaks, Velocity measurement derived from pair ... peaks - Fig. 9; Fig. 10-11) where accuracy of the beat processing relates to phase differential detection (para 0105; detecting phase differences - para 0021-0023) between reflected CW and the FMCW radar signals (para 0024) respective to the receiver of the reflection, the differential caused by interference between objects, object velocity and inter-object proximity, where frequency range, FMCW sweep in terms of beats peak amplitude and frequencies is fed into a peak detector (para 0111; Fig. 7a); hence as use of frequency domain and peak analyser based thereon for effect of determining a frequency-domain or peak power identification as energy representation of the phase data for facilitating peak comparison and filtering of undesirable peaks based on a FMCW beat of given sampling rate is recognized.
	Therefore, it would have been obvious at the time the invention was made for one skill in the art to implement the Fourier transform, spectral analysis in accordance to the CFR (FFT, channel frequency response - para 0146) and peak detector (Fig. 3, para 0384, 0392) in Chen, so that frequency range and peak values of the represented domain constitute mathematical means or
analytics techniques to (a) generate or determine a frequency-domain as representation of the phase data based on the sampling rate, the representation of the phase data as set forth in Nakatani or peak amplitude computation to derive phase data in Pedersen; and/or (b) determine phase data corresponding to the peak power of the frequency-domain representation of the beat signal as shown in Nakatani or per (**); because
	phase data implication such as phase differential or phase of angle of bearing from the reflecting sources are intertwined with the analysis of time-based components of a converted reflection capture such as time-varying peak/energy representatin, including frequencies spectrum or reflection response (such as CFR) from the target object, which comprise frequencies peak values and a range of rising or falling peaks, and
	by using mathematical method to convert captured reflection data into representation such as to facilitate peak detector, and spectral analysis as set forth above, derivation of phase in conjunction with state of the target or how the target object is located from the source of the radar wave source, would enable certain information on the target to be calculated, including location, relative speed, angle of bearing as set forth above, where deriving phase data on basis of the frequency peak representation merely exploits the parametric and correlation setting by the mathematical method, which falls under the ambit of Chen approach that turns beat signals capture into time window and temporal auto-correlation function as mathematical implementation to be combined with frequency domain plotting (i.e. frequency-domain representation) for use in means such a spectral analyzer - para 0388 - and peak analyzer - Fig. 19 - as per Chen’s by which learning related to time lag and phase cleanness between peaks - Chen: para 0386, 0468 - can contribute to finetuning determination of a vital sign - para 0428 - or characteristis/state of a object/human motion - para 0344 – and addressing misalignment of phases (among the CFRs) on basis of frequency-domain representation and a given channel frequency response being considered as a reflection sampling.
	C) Nor does Chen explicitly disclose wherein means for determining the vital signs of the target object comprises means for:
determining whether a magnitude of a difference between values of the frequency-domain representation of the phase data in consecutive beat signals is greater than a threshold magnitude, and within a frequency range corresponding to the vital signs. 
Chen dscloses adapting of different thresholds to match with the returned repetition rates indicative of breathing rate, to bolster vital sign monitoring experimentation (para 0146), using time varying strength of the peak signals as part of implementing a FSM-based tuning where search range coupled with a peak detection threshold provides proper decision to estimate vital signs characteristics (***) upon selection of significant peaks (peak detection thresholds, estimate of vital signs - para 0379).
Chen2 also discloses spectral analysis of the MUSIC-based transformed scandidate rate with comparing the distribution of the MUSIC-based spectrum against a threshold whereby existence of a breathing rate can be detected (para 0141)
 Similar to using Fourier transform as part of the time variations spectral analyzer in Chen (para 0146) so that persistence-based peak detection performed on the spectrum leads to identification of repetition rate indicative of vital signs (breathing rate), Nakatani also produces Fourier transform from reflected beat signals as a means to support peak frequency analysis and finding of a frequency-falling range by which any pair of peak frequency components is identified in association with respective phases so phase comparison or phase difference (col. 2 li. 44 to col 3 li. 8) can be selectively matched with the frequency-falling range and distance from the FM-CW wave transmission to the object target (Fig. 4); hence adjacent peak power and phase information associated with each pair of peaks as part of a spectrum analyzer using FFT-based frequency-domain representation of reflected wave so that phase difference can be matched to a frequency-falling range selection is recognized.
Perthold discloses peak correlation (Fig. 2, 5) in terms of computing a difference from comparing magnitude, time, phase differentials over consecutive peak values where reliability of .peak correlation acts as a criterion conducive to improving a SNR estimation, finetuning a reliability measure on basis of peak values analysis of a frequency domain or FFT representation of the received signals, the peak values correlation (e.g. strong correlation peaks – para 0073; peak P1, P2 – Fig. 11C) establishing phase difference in accordance to respective frequency-domain representations or time-to-frequency Fourier transforms (para 0074) of consecutive signals, the peak correlation (Fig. 11D) and determined difference information therefrom to implement a reliability measure (accuracy parameter, reliability measure, correlation peak – para 0089), the accuracy parameter determined worth of correction significance when compared to a threshold value (para 0118) perceived from time domain of phase jumps, signal shift or delays and/or for consolidating an improved signal-to-noise (para 0088) quantity, where the reliability value determination is based on similarity between successive highest peaks (Fig. 5)
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement analysis of frequence-domain spectrum and peak power therein in Chen so that determination of a frequency-falling range indicative of vital signs from target reflected waves includes means for determining whether a magnitude of a difference between peak values of the frequency-domain representation in observed phase data in consecutive beat signals – as set forth in Nakatani’s peak frequency analysis and Perthold’s peak correlation - is viable and stable, the difference magnitude -  as per Perthold’s peak correlation  - so consolidated geared for identifying vital signs – as in Nakatani – with value greater than a threshold – as per (***) and Chen2, and also within a frequency range corresponding to the vital signs -- as in Nakatani and Chen; because
Peak detection based on identification of steady magnitude values associated with phase and time-varying spectral analyzing of patterns within successive peaks of a time varying spectrum underlying the fourier transform representation of received signals would not only filter out unsignificant influence for minor and transient signals, but would also ascertain reliability of time varying value change between adjacent, highest peaks in accordance with their respective magnitude to support the peak detection mechanism from above, as a means to achieve a reliability criterion to the frequency-domain analytics in Chen, where a difference measure from consecutive sampling when properly weighted can identify, among the returned peak signals, a reliable combination of best SNR with corresponding range – as in Nakatani - among the frequency domain representations with which to establish presence of human vital signs, and/or conversely, 
when a difference magnitude is deemed inaccurate or unreliable (as set forth in Perthold), corrective adjustment to the original FM-CW transmission can be implemented to improve accuracy of the peak correlation result from analyzng frequency-domain representation of the candidate signals (reflected from a target) thereby to select or establish a reliable frequency range as in Chen’s detemination of repetitive rate respective to (with frequency greater or lower than ) a threshold to better determine presence of vitals signs at the target.
As per claim 39, Chen discloses (method of claim 37), further comprising:
	providing information corresponding to the determined distance (para 0344) and the determined vital signs (para 0373, 0428) to a control system for controlling one or more automation functions (auto-correlation ...distance score, deep learning, finite state machine, adaptive determination based on location, path, time, space, threshold adjustement - para 0351- 0355; detection and monitoring, time series - Fig. 13-14).
As per claim 40, Chen discloses an electronic device configured for detecting vital signs of a target object, the electronic device comprising:
	a processor (processor - para 0106-0107, 0110-0111, 0145, 0148);
	a transceiver communicatively coupled to the processor (transmitter, receiver - para 0469- 0470), wherein the processor is configured to:
	obtain a sequence of beat signals corresponding to a frequency- modulated continuous wave (FMCW) radar-based reflection signal (refer to claim 37) reflected from the target object (refer to claim 37);
determine a distance to the target object based on a peak power of a frequency- domain representation of the sequence of beat signals;
determine phase data corresponding to the peak power of the frequency- domain representation of the sequence of beat signals; determine a frequency-domain representation of the phase data; and determine the vital signs of the target object corresponding to at least one of a breathing rate or a heart rate at the target object based on the frequency-domain representation of the phase data, wherein to determine the vital signs of the target object, the processor is configured to:
 determine whether a magnitude of a difference between values of the frequency-domain representation of the phase data in consecutive beat signals is greater than a threshold magnitude, and within a frequency range corresponding to the vital signs. 
( all of which being addressed in claim 37 from above)
As per claim 42, refer to rejection of claim 39.
As per claim 43, Chen discloses a non-transitory computer-readable medium having computer-executable code stored thereon that, when executed, causes an electronic device to:
obtain a sequence of beat signals corresponding to a frequency-modulated continuous wave (FMCW) radar-based reflection signal reflected from a target object;
determine a distance to the target object based on a peak power of a frequency- domain representation of the sequence of beat signals;
determine phase data corresponding to the peak power of the frequency-domain representation of the sequence of beat signals;
determine a frequency-domain representation of the phase data; and
determine vital signs of the target object corresponding to at least one of a breathing rate or a heart rate at the target object based on the frequency-domain representation of the phase data, wherein to determine the vital signs of the target object, the computer- executable code, when executed, causes the electronic device to:
determine whether a magnitude of a difference between values of the frequency-domain representation of the phase data in consecutive beat signals is greater than a threshold magnitude, and within a frequency range corresponding to the vital signs. 
( all of which being addressed in claim 37)
As per claim 45, refer to claim 39..
As per claim 46, Chen discloses an electronic device configured for detecting vital signs of a target object, the electronic device comprising: 
means for obtaining a sequence of beat signals corresponding to a set of frequency- modulated continuous wave (FMCW) radar-based reflection signals reflected from the target object; 
means for determining a distance to the target object based on a peak power of a frequency-domain representation of the sequence of beat signals; means for determining phase data corresponding to the peak power of the frequency-domain representation of the sequence of beat signals; 
means for determining a frequency-domain representation of the phase data; and
 means for determining the vital signs of the target object corresponding to at least one of a breathing rate or a heart rate at the target object based on the frequency-domain representation of the phase data, 
wherein the means for determining the vital signs comprises: 
means for determining whether a magnitude of a difference between values of the frequency-domain representation of the phase data in consecutive beat signals is greater than a threshold magnitude, and within a frequency range corresponding to the vital signs. 
( all of which being addressed in claim 37)
As per claim 48, refer to claim 39.
Response to Arguments
Applicant's arguments filed 7/26/22 have been fully considered but they are not persuasive. Following are the Examiner’s observations in regard thereto.
(A)	Applicants have submitted that the combination of references fail to teach or suggest use of difference values between values of a frequency-domain representation of phase data in consecutive beat signals in a fashion as recited in former claim 7, notably when peak detection in Adib use of FFT amounts to reconverting the FFT after filtering back to domain of the FFT, which is different from Applicant specifications, where slow frequency suggestive of breathing can be attenuated to better evidence heart beat (Applicant's Remarks pg. 17).  One cannot use teaching from the specifications to bolster merits of a claim language when the language as currently submitted for prosecution makes no explicit reference towards distinguishing a breathing rate from a heart rate.
	Besides, the newly filed language including “determining whether a magnitude of a difference between values of the frequency-domain representation of phase data (in consecutive beat signals” has been addressed with a adjusted grounds of rejection that includes more than one references other than Adib; hence raise of non-obviousness without explicit analytics ported against the very references cited and employed by the latest state of prosecution is deemed either moot or largely insufficient to overcome the obvious state of the language as filed. 
(B)	Applicants have submitted that by virtue of dependency upon claim 1, each independent claim as amended are likewise patentable since no cited references have been evidenced as teaching or suggesting the identified features of claim 1 or former claim 7 (Applicant's Remarks pg. 18). The allegation is to be referred back to section A from above.
	In all, claims 1-2, 6, 8-11, 15, 17-20, 24, 26-29, 33, 35-37, 39-40, 42-43, 45-46, 48 stand rejected as set forth in the current Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
August 16, 2022